The Coitkt
said, that the pauper George, the bastard child, by the 4th section of the Poor act, Pat. %8, was set-*123tied in the place of the last legal settlement- of its mother; that, therefore, the settlement of the pauper Ruth, was the only question to be determined. That Ruth derived her settlement from her father, Daniel Hudnot; that Daniel Hudnot, by serving an apprenticeship in Amwell, gained a settlement there unless notice in such case was necessary under the act of 1758; that as there was not any evidence of his coining into Amwell, no notice was necessary in that case; he did not gain a subsequent settlement in Hopewell, by renting a tenement, because the case states that he moved into Hopewell; and there is no evidence of notice to the overseers of the poor, which the act of 1758 requires in such cases. Therefore, both orders must be quashed.
Mr. Leake, and Mr. Ewing, for Hopewell.
Mr. Maxwell, for Kingwood.
Appkoved, Vernon Township v. Wantage Township, 1 Penn, 311.